BAKER, Judge,
concurring in result.
I agree with the majority's determination that Magistrate Bradley had the proper authority to report factual findings and conclusions of law without having presided over the underlying evidentiary hearing. However, while the majority points out that the evidence presented at the termination hearing was undisputed, I part ways with the notion that Mother's due process rights would have been violated thus requiring a new evidentiary hearing even if Magistrate Bradley had to make credibility determinations when reviewing the record.6
When the State seeks to terminate the parent-child relationship, it must do so in a manner that meets the requirements of the due process clause. A fundamental requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful manner. Thompson v. Clark County Div. of Family & Children, 791 N.E.2d 792, 795 (Ind.Ct.App.2003).
As the majority observes, Magistrate Bradley reviewed the record following Magistrate Cartmel's resignation. Absent his careful review of the evidence, he would have been unable to issue the specific findings that are contained in his proposed order. Even more compelling, Mother has not identified any specific prejudice that resulted from Magistrate Bradley's review of the record and his subsequent recommendation of the findings of fact and conclusions of law. Indeed, one who seeks to disturb a judgment has the burden of showing an erroneous ruling and resultant prejudice. TeWalt v. TeWalt, 421 N.E.2d 415, 420 (Ind.Ct.App.1981). The fact that a determination was made by a judge or magistrate is not conclusive on the issue of neutrality. Green v. State, 676 N.E.2d 755, 761 (Ind.Ct.App.1996). However, a judge is presumed by law to be unbiased and unprejudiced. To overcome this presumption, the party seeking to disqualify a judge must establish actual personal bias. Hite v. Haase, 729 N.E.2d 170, 176 (Ind.Ct.App.2000).
Although Mother did not appear at the evidentiary hearing on the termination petition, she was represented by counsel. Op. at 421. Mother's counsel was provided *424with the opportunity to cross-examine the State's witnesses, as well as the opportunity to introduce evidence in defense of the action. Under these cireumstances, we have recognized that the risk of an inaceu-rate result decreases significantly. Im re C.T., 896 N.E.2d 571, 587 (Ind.Ct.App.2008). It is apparent that counsel protected Mother's interests during the trial, thus decreasing the chance of an error in the evidence that Magistrate Bradley had reviewed.
In sum, I believe that Mother has failed to demonstrate how she was prejudiced as a consequence of Magistrate Bradley's issuance of findings of fact and conclusions of law and recommended order after reviewing the evidence. Thus, I do not believe that Mother's due process rights were violated.
I also note that the provisions of Indiana Trial Rule 63(A) permitted Magistrate Bradley to enter the proposed termination order. This rule provides that
(A) Disability and unavailability after the trial or hearing. The judge who presides at the trial of a cause or a hearing at which evidence is received shall, if available, hear motions and make all decisions and rulings required to be made by the court relating to the evidence and the conduct of the trial or hearing after the trial or hearing is conelud-ed. If the judge before whom the trial or hearing was held is not available by reason of death, sickness, absence or unwillingness to act, then any other judge regularly sitting in the judicial cireuit or assigned to the cause may perform any of the duties to be performed by the court after the verdict is returned or the findings or decision of the court is filed; but if he is satisfied that he cannot perform those duties because he did not preside at the trial or for any other reason, he may in his discretion grant a new trial or new hearing, in whole or in part. The unavailability of any such trial or hearing judge shall be determined and shown by a court order made by the successor judge at any time.
Here, it is apparent that Magistrate Cartmel was unavailable to enter a proposed final order or judgment regarding the petition to terminate Mother's parental rights because of her resignation after the final hearing but before a ruling was made. Under Trial Rule 63(A), any other judge regularly sitting in the judicial circuit asked to rule in the present case could, in his or her discretion, grant a new trial or hearing if he or she was satisfied that the substitute duties for Magistrate Cartmel could not be performed. Similarly, Magistrate Bradley is in the same superior court as was Magistrate Cartmel. Thus, he could prepare findings from a record that was created before the initial judge, or he could have granted a new hearing if he deemed it necessary to do so. See Ruby v. State, 166 Ind.App. 310, 315, 335 N.E.2d 635, 638 (1975) (finding no error when the judge who heard the evidence in a post-conviction relief case found against the petitioner but later died, and the judge's successor, with the assistance of the record of the hearing, made the required findings consistent with the previous decision). Like the cireumstances in Ruby, I do not believe that Magistrate Bradley erred in issuing the recommended order on the pending termination petition, nor would he have erred had he been called upon to make credibility determinations.
Finally, I maintain that the decision to issue the order that was consistent with the evidence presented at the termination hearing was a logical one, and permitting *425the decision to linger would have delayed the children's permanent placement. For these reasons, I agree that it was proper for Magistrate Bradley to review the evidence and issue a recommendation and proposed order to terminate Mother's parental rights. Thus, I concur in the result reached by the majority.

. The majority distinguishes this case from In re D.P., 994 N.E.2d 1228 (Ind.Ct.App.2013), where a different panel of this Court determined that a Father's due process rights were violated when Magistrate Bradley reviewed the record and reported factual findings and conclusions that Judge Moores subsequently approved. In that case, the evidence was in conflict and credibility determinations had to be made. Thus, the panel in D.P. concluded that a new evidentiary hearing was required. Op. at 422 n. 4.